WATSON, Judge.
This matter was consolidated for trial and appeal with our docket number 5952, Malcomb et al. v. Humphries Motors et al., 347 So.2d 1 in which a separate opinion has been rendered this date. The facts, issues and parties are identical except that American Employers Insurance Company, erroneously styled as Employers Insurance Company, the insurer of Humphries Motors is named defendant herein and not in docket number 5952. For the reasons assigned in the companion case, the judgment of the trial court is affirmed and costs are taxed against plaintiffs-appellants.
AFFIRMED.